[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
Scott Johnson was convicted of larceny and he appeals. Affirmed. *Page 381 
The bill of exceptions presents but a single exception. This challenges a portion of the court's oral charge as being upon the effect of the evidence. The offending portion of the charge relates to a remark of the court that there was no direct evidence that one Hall was connected with the crime for which appellant was prosecuted. Immediately the court's attention was called to this remark, and before the retirement of the jury, as the bill of exceptions informs us, the court "stated that he would take that back," referring to the remark excepted to, and added "that is for you to say whether there is evidence connecting Mr. Hall with the commission of the offense." The bill of exceptions further informs us that the court specifically instructed the jury as follows: "I charge you, gentlemen, that the statement of the court that there is no direct testimony that Mr. Hall was connected with the commission of this offense is not before you and should have no weight with you. It is for you to say whether there is evidence to connect Mr. Hall with it."
While the oral charge is not set out as the statute requires (Acts 1915, p. 815), and may not be considered as a whole, as it should be, yet the data furnished by the bill of exceptions apprises us of the fact that the error complained of was also cured and rendered innocuous by the instructions above referred to. — Henderson v. State, 11 Ala. App. 37, 44, 65 So. 721;White v. State, 8 Ala. App. 43, 62 So. 454; Mullens v.State, 12 Ala. App. 206, 68 So. 533.
An examination of the record proper discloses no reversible error, and the judgment of the trial court is accordingly affirmed.
Affirmed. *Page 382